                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         )                 No. 1:16-cr-00002
                                                  )                 JUDGE TRAUGER
EARON SILER                                       )

        GOVERNMENT’S MOTION FOR PERMISSION TO FILE RESPONSE
         AND EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION
                    FOR COMPASSIONATE RELEASE

       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and respectfully requests permission to file a response and a corresponding

extension of time to respond to the Defendant’s Motion for Compassionate Release (D.E. 99). In

support thereof, the government submits the following. The defendant was sentenced to 120

months custody and four years of supervised release on June 24, 2019. (D.E. 96.) Currently,

according to the Bureau of Prisons website, the defendant has a projected release date of August

16, 2024.

       The defendant has filed a motion seeking his release based on his alleged high risk of harm

from COVID-19 if he were to remain incarcerated due to his asthma and high blood pressure. (D.E.

99.) The defendant asserts that he has filed a request with the warden at USP Atlanta, but has not

yet heard a decision on his request. Defense counsel indicates in the motion that he has sent a

request to the defendant to obtain a copy of his submission to the Warden. (Id.) To date, no

confirmation of that request or any decision has been submitted.

       A response to the defendant’s motion typically would have been due on May 12, 2020,

though the courts have typically been directing a response time for the government to answer these

motions and the government incorrectly assumed that would be the case here with this Court. In




   Case 1:16-cr-00002 Document 101 Filed 05/15/20 Page 1 of 2 PageID #: 193
response to the defendant’s motion, the government has made inquiry to the Bureau of Prisons

regarding this matter and is advised by legal counsel that the database typically used to track

requests for compassionate release does not show a record of the defendant making such a request.

Counsel for the government wants to review this matter further to determine whether in fact a

request has been made and the status of any such request prior to the Court making a determination.

The government submits that it would be premature for the Court to make a determination of the

motion at this time prior to a showing by the defendant of his compliance with the requirements of

§ 3582(c)(1)(A).

       Counsel for the government respectfully requests an extension to Tuesday, May 19, 2020,

to review this matter further and to file an appropriate response.


                                                       Respectfully submitted,

                                                       DONALD Q. COCHRAN
                                                       United States Attorney
                                                       Middle District of Tennessee

                                                       s/ Philip H. Wehby
                                                       Philip H. Wehby
                                                       Assistant United States Attorney
                                                       110 9th Avenue South, Suite A-961
                                                       Nashville, TN 37203-3870
                                                       Phone: (615) 736-5151



                                      Certificate of Service

       I hereby certify that on May 15, 2020, a copy of the foregoing document has been
forwarded, via the CM/ECF system, to Michael C. Holley, attorney for the defendant.


                                                       s/ Philip H. Wehby__________
                                                       Philip H. Wehby
                                                       Assistant United States Attorney




   Case 1:16-cr-00002 Document 101 Filed 05/15/20 Page 2 of 2 PageID #: 194
